        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 MERITAGE HOMES OF GEORGIA,
 INC.,
          Plaintiff,                                CIVIL ACTION NO.

       v.                                           1:19-CV-5717-SCJ

 GRANGE INSURANCE COMPANY
 a/k/a Grange Mutual Casualty
 Company,
             Defendant.


                                      ORDER

      This is an action for monetary damages as well as declaratory relief as to an

insurer’s obligations to a general contractor who is named as an additional insured

on a policy held by subcontractor. It comes before the Court on Plaintiff Meritage

Homes of Georgia, Inc.’s (“Meritage”) Motion for Summary Judgment as to its

claims for declaratory relief and for breach of contract (Doc. No. [22]) and Grange

Insurance Company’s (“Grange”) Motion for Summary Judgment as to Meritage’s

claims for declaratory relief and for breach of contract as well as for bad faith

penalties (Doc. No. [21]).

I.    Background

       Meritage is a national home builder and the developer of a community

located in Gainesville, Georgia, known as Hillside at Riverstone (the
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 2 of 26




“Development”). Pl.’s Stmt. of Material Facts (“PSOMF”) ¶1 (Doc. No. [22-6]). 1 In

2014, Meritage entered into a Master Subcontract Agreement (the “Agreement”)

with Chris Easterwood Excavating, Inc. (“Easterwood”), pursuant to which

Easterwood agreed to perform excavation and grading work at properties within the

Development. PSOMF ¶2; Def.’s Stmt. of Material Facts (“DSMOF”) ¶1 (Doc. No.

[21-1]). The Agreement required Easterwood to designate Meritage as an

“Additional Insured” under its commercial general liability insurance policy.

PSOMF ¶3; DSOMF ¶2.

      Grange issued to Easterwood Policy Number CPP 2029920, providing general

liability coverage with an effective policy period between May 30, 2016 through May

30, 2018 (“Policy”). PSOMF ¶4; DSOMF ¶3. Meritage is named as an Additional

Insured under the Policy by express endorsements, including CG 20 37, “Additional

Insured – Owners, Lessees or Contractors – Completed Operations.” PSOMF ¶5;

DSOMF ¶4. The Policy requires Grange to “pay those sums that the insured




1 Citations that reference only one parties’ Statements of Material Facts refer to
statements that are not disputed. Pursuant to the Local Rules of this Court, each of
the proponent’s facts will be deemed admitted unless the respondent “(i) directly
refutes the [proponent’s] fact with concise responses supported by specific citations
to evidence (including page or paragraph number); (ii) states a valid objection to the
admissibility of the [proponent’s] fact; or (iii) points out that the [proponent’s]
citation does not support the [proponent’s] fact or that the [proponent’s] fact is not
material or otherwise has failed to comply with the provisions set out in LR 56.1
B(1).” LR 56.1B(2), (3), NDGa. Where a factual assertion or portion thereof is
properly disputed, the Court will cite directly to evidence from the record that
supports the Court’s factual recitation.


                                          2
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 3 of 26




becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property

damage’ to which [the] insurance applies.” PSOMF ¶6.

      The Policy defines “occurrence” as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” PSOMF

¶7. The Policy provides a standard definition of “property damage” to include:

      a. Physical injury to tangible property, including all resulting loss of
      use of that property. All such loss of use shall be deemed to occur at
      the time of the physical injury that caused it; or

      b. Loss of use of tangible property that is not physically injured. All
      such loss of use shall be deemed to occur at the time of the “occurrence”
      that caused it.

PSOMF ¶8; DSOMF ¶13 . The Policy provides for the following exclusion under

Section I – Coverages:

      1. Exclusions
      This insurance does not apply to:
             j. Damage to Property
             “Property Damage” to:
                   (5) That particular part of real property on which you
                   or any contractors or subcontractors working directly
                   or indirectly on your behalf are performing
                   operations, if the “property damage” arises out of
                   those operations.

DSOMF ¶14. The Policy provides for the additional exclusion under Section I –

Coverages:

      l. Damage to Your Work
      “Property Damage” to “your work” arising out of it or any part of it and
      included in the “products-completed operations hazard.”


DSOMF ¶15. The Policy also includes, in relevant part, the following definition:


                                           3
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 4 of 26




      SECTION V - DEFINITIONS
      22. “Your work”:
            a. Means:
                   (1) Work or operations performed by you or on your
                   behalf; and
                   (2) Materials, parts or equipment furnished in
                   connection with such work or operations.
            b. Includes:
                   (1) Warranties or representations made at any time
                   with respect to the fitness, quality, durability,
                   performance or use of “your work”; and
                   (2) The providing of or failing to provide warnings or
                   instructions.

DSOMF ¶16.

      Meritage entered into a contract with Robert Filipovich and Michelle

Filipovich (“Claimants”) providing for the construction of a new home at 8340 Post

Oak Lane, Gainesville, Georgia 30506 (“Filipovich Project”). DSOMF ¶5. Pursuant

to the Agreement, Meritage subcontracted out the work relating to the excavation

and grading for the Filipovich Project to Easterwood. DSOMF ¶7. After completion

of the Filipovich Project, Meritage was made aware that the Filipovich Project was

allegedly experiencing severe flooding after rain events purportedly due to defects

in the grading, site preparation, and excavation (“Alleged Defects”) performed as

part of the Filipovich Project DSOMF ¶8.

      In October 2018, Claimants filed an arbitration against Meritage seeking to

recover damages associated with the repair of and damages to the Filipovich Project

arising from the Alleged Defects (“Underlying Litigation”). PSOMF ¶10; DSOFM

¶9. Claimants alleged that Meritage improperly excavated and graded their lot in



                                           4
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 5 of 26




the Development, causing water to collect and pool in their yard. PSOMF ¶11.

Specifically, Claimants alleged as follows:

      Your failures to perform (failures to meet the standard of care owed to
      my clients) include, without limitation: deficient site preparation and
      grading—you failed to abide by the applicable grading plan; you
      removed massive amounts of soil and dirt from the Property, rendering
      a well lying, premium lot, substandard; you attempted to add fill dirt
      to address your errors, failing to build up the filled areas and compact
      same as you went; you then failed to install drainage systems to
      facilitate removal of the standing water in the depressions you created.

PSOMF ¶12. Claimants alleged that the remediation plan proposed by Meritage

would further compromise the septic systems,2 result in pooling areas with drains to

be maintained, look unsightly, and fail to address the fundamental defective

grading, site preparation, and over excavation.” Ex. 3 to Fichter Dec. at 1 (Doc. No.

[22-2] at 44). Claimants further alleged that the standing water and the additional

issues created by the defective grading ruined the landscaping at the property,

including sod, trees, and other plants. PSOMF ¶14. Claimants alleged that as a

result of negligent construction, they suffered the loss of use and enjoyment of their

home and appurtenances at the property. Ex. 3 to Fichter Dec. at 9 (Doc. No. [22-2]

at 46). Claimants sought damages arising from Meritage’s failure to perform

properly the “grading, site preparation, excavation, [and] soil compaction . . .” at the

subject property. PSOMF ¶16.


2In addition to the issues raised regarding the excavation and grading, Claimants
asserted claims related to the installation of the septic systems. Ex. 3 to Fichter
Dec. at 7 (Doc. No. [22-2] at 44 n.1).



                                           5
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 6 of 26




       Easterwood, Grange’s insured, conducted all of the grading work at the

subject property, including site preparation, excavation, and soil compaction.

PSOMF ¶17. Meritage denied all liability and looked to Easterwood and Grange for

defense and indemnification. PSOMF ¶18.

      Meritage tendered the claims to Grange and provided it a copy of the

Demand for Arbitration. PSOMF ¶19. Meritage notified Grange that a final hearing

in the Underlying Litigation had been scheduled. PSOMF ¶20. Grange issued its

coverage position on May 8, 2019, denying Meritage both a defense to the

Underlying Litigation and indemnity for the claims, stating:

       For there to be coverage under the Grange policy, there must be a tort
       accident “occurrence” (“i.e. “Accident” within the coverage territory
       and during the coverage period”) which causes either “bodily injury”
       or “property damage” and which is not otherwise excluded. The
       allegations in the Demand for Arbitration are that there is flooding
       due to defective grading, site preparation, over excavation and
       improper installation of the septic system. There are no indication
       [sic] of an occurrence which resulted in property damages as a result
       of that occurrence.

       Since there is no duty to defend an insured or indemnitee(s) against a
       suit seeking damages to which the insurance does not apply, we will
       not be accepting your tender and will not be defending or
       indemnifying you in this matter.

PSOMF ¶21.

      Meritage responded to Grange’s coverage letter in June 2019 and reiterated

its demand for coverage. PSOMF ¶23. Grange did not communicate with Meritage

again for several months and never discussed or altered its coverage position.

PSOMF ¶24.


                                          6
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 7 of 26




      The Arbitrator conducted a hearing in the Underlying Litigation. PSOMF

¶25. Claimants presented the expert testimony of Jason Davis, who testified that

the lot was not graded in accordance with the lot grading plan, which prevented the

lot from draining properly. Mr. Davis also testified that the lot was “over”

excavated. PSOMF ¶26. Meritage’s expert, Reed Parker, testified that “[t]he cause

of the ponding and pooling at the [subject] Lot is the overgrading and excavation of

the Lot, i.e. the digging of a depression six feet (6’) lower than the county approved

[lot grading permit] allowed.” PSOMF ¶27. Claimants presented evidence regarding

the estimated costs to correct the drainage issues at the property, including

engineering costs and installation of new drainage facilities. PSOMF ¶28.

Claimants also presented evidence of costs incurred to repair the damaged

landscaping and septic systems. PSOMF ¶29. The arbitrator found that the lot

grading permit contemplated that water would drain from the rear of the lot to the

street at the front of the lot, but the “grading, as actually performed by the

contractor resulted in most of the drainage of water . . . flowing to the back property

line [where it] could not drain out.” PSOMF ¶30. The arbitrator concluded: “The

ponding/pooling of water on Claimants’ lot was caused by [Meritage’s] contractor’s

improper grading of the lot, overgrading and excavating the lot contrary to the [lot

grading permit.]” PSOMF ¶31. The Arbitrator entered a Final Award in the amount

of $129,530.93 against Meritage and in favor of Claimants in the Underlying

Litigation. PSOMF ¶32. The Final Award states, in pertinent part, as follows:



                                           7
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 8 of 26




       The ponding/pooling of water on Claimants’ lot was caused by
       [Meritage’s] contractor’s improper grading of the lot, overgrading and
       excavating the lot contrary to the [lot grading plan].

PSOMF ¶33.

       Meritage provided a copy of the Final Award to Grange and reiterated its

demand for coverage. PSOMF ¶34. Grange did not respond to the Final Award and

has never reimbursed Meritage for the costs incurred in the defense of the

Underlying Action or the loss sustained by the Final Award. PSOMF ¶35. Meritage

incurred costs and expenses, including attorneys’ fees, in the amount of $109,326.49

in connection with its defense of the Underlying Litigation and satisfied the Final

Award in full. Fichter Dec. at ¶ 15 (Doc. No. [22-2] at 3); Oliver Dec. at ¶ 24 (Doc.

No. [25-1] at 8).

       There is no dispute that the coverage provided to Meritage, as an Additional

Insured, extends to “property damage” caused by Easterwood’s completed work for

Meritage at the subject property. PSOMF ¶9. It is further undisputed that as an

Additional Insured presenting a first-party claim to Grange, Meritage is bound by

all of the terms and conditions of the Policy. DSOMF ¶18.

       Meritage filed this civil action asserting the following substantive claims:

Count I Declaratory Judgment (that Grange had duty to defend and indemnify it

with respect to the Underlying Litigation); Count II Breach of Contract (duties to

defend and indemnify with respect to the Underlying Litigation); Count III Bad

Faith Breach of Insurance Contract; and Count IV Breach of Duty of Good Faith



                                           8
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 9 of 26




and Fair Dealing. Additionally, Meritage asserted claims for the following types of

specific relief: Count V Exemplary Damages and Count VI Attorney Fees.

II.   Legal Standard

      Federal Rule of Civil Procedure 56(a) provides that “[t]he court shall grant

summary judgement if the movant shows that there is no genuine dispute as to any

material act and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A factual dispute is genuine if the evidence would allow a reasonable jury

to find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is “material” if it is “a legal element of the claim under the applicable

substantive law which might affect the outcome of the case.” Allen v. Tyson Foods,

Inc., 121 F.3d 642, 646 (11th Cir. 1997).

      The moving party bears the initial burden of showing, by reference to

materials in the record, that there is no genuine dispute as to any material fact that

should be decided at trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

(11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The

moving party's burden can be discharged either by showing an absence of evidence

to support an essential element of the nonmoving party's case or by showing that

the nonmoving party will be unable to prove their case at trial. Celotex, 477 U.S. at

325; Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993). In

determining whether the moving party has met this burden, the Court must




                                            9
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 10 of 26




consider the facts in the light most favorable to the nonmoving party. See Robinson

v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005).

       Once the moving party has adequately supported its motion, the non-movant

then has the burden of showing that summary judgment is improper by coming

forward with specific facts showing a genuine dispute. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no “genuine [dispute] for

trial” when the record as a whole could not lead a rational trier of fact to find for the

nonmoving party. Id. All reasonable doubts, however, are resolved in the favor of

the nonmoving party. Fitzpatrick, 2 F.3d at 1115. In addition, the Court must “avoid

weighing conflicting evidence or making credibility determinations.” Stewart v.

Booker T. Washington Ins., 232 F.3d 844, 848 (11th Cir. 2000).

III.   Discussion

       Meritage moves for summary judgment on its claim for declaratory relief as

to Grange’s duty to defend and duty to indemnify it and on its claim for breach of

contract, which is also based on the duties to defend and indemnify (Doc. No. [22]).

Grange moves for summary judgment as to Meritage’s claims for declaratory relief

and breach of contract as well as for bad faith penalties (Doc. No. [21]).

       As a general matter, if there is no duty to defend, there is no duty to

indemnify. Auto-Owners Ins. Co. v. Unit Owners Ass'n of Riverview Overlook

Condo., Inc., No. 1:13-CV-3012-TWT, 2014 WL 5465286, at *2 (N.D. Ga. Oct. 28,

2014) (citing Shafe v. American States Ins. Co., 288 Ga. App. 315, 317, 653 S.E.2d



                                           10
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 11 of 26




870 (2007) (“[A]n insurer's duty to defend is broader than its duty to indemnify.”));

Allstate Ins. Co. v. Harkleroad, No. 409CV011, 2010 WL 2076941, at *3 (S.D.Ga.

May 24, 2010) (“However, if it is found that Allstate does not have a duty to defend

on a claim, it will likewise not be required to indemnify the insureds if they are

ultimately held liable for that claim.”)). Therefore, this Court will first address

whether Grange had a duty to defend Meritage in the Underlying Litigation.

      A. Duty to Defend

      “In Georgia, insurance is a matter of contract, and the parties to an insurance

policy are bound by its plain and unambiguous terms.” Richards v. Hanover Ins.

Co., 250 Ga. 613, 614, 299 S.E.2d 561, 563 (1983). “Whether an insurer is obligated

to defend an action against its insured is determined by the contract.” Yeomans &

Assocs. Agency, Inc. v. Bowen Tree Surgeons. Inc., 274 Ga. App. 738, 741, 618 S.E.2d

673, 677 (2005) (internal quotations omitted). “[T]he issue is not whether the

insured is actually liable to the plaintiffs; the issue is whether a claim has been

asserted which falls within the policy coverage and which the insurer has a duty to

defend.” Id. at 742, 618 S.E.2d at 677 (internal quotations omitted) (emphasis in

original). “To determine whether an insurer owe[d] its insured a duty to defend a

particular lawsuit, Georgia law directs [the Court] to compare the allegations of the

complaint, as well as the facts supporting those allegations, against the provisions

of the insurance contract.” Elan Pharm. Research Corp. v. Employers Ins. of

Wausau, 144 F.3d 1372, 1375 (11th Cir. 1998).



                                           11
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 12 of 26




      Therefore, the question presented here is whether Claimants’ allegations and

the underlying facts supporting those allegations fell within the provisions of the

Policy. Specifically, the Court must determine is whether there were allegations of

“property damage” caused by an “occurrence” that were not expressly excluded.

             1. Occurrence

      According to the Policy, “Occurrence” means “an accident, including

continuous or repeated exposure to substantially the same general harmful

conditions.” PSOMF ¶7. Meritage argues that an “occurrence” can arise where

faulty workmanship causes unforeseen or unexpected damages. See Am. Empire

Surplus Lines Ins. Co. v. Hathaway Dev. Co., 288 Ga. 749, 752, 707 S.E.2d 369, 372

(2011). In response, Grange concedes that Georgia courts have recognized that

faulty workmanship may, at times, constitute an occurrence. Therefore, Grange

contends that whether the improper grading and excavation work by Easterbrook

amount to an “occurrence” under the policy is not dispositive here. Rather,

according to Grange, the dispositive issues for this Court’s determination are

whether Meritage’s claims constitute “property damage” under the Grange policy

and, if so, whether Meritage’s claims fall within express exclusions under the

Grange policy.

             2. Property Damage3


3Meritage argues that Grange waived its ability to challenge whether there was
“property damage” because its coverage letter does not clearly identify this as a
defense to coverage. Pl.’s M. for Summ. J. at 16 n.6 (Doc. No. [22-1]). However, the


                                          12
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 13 of 26




      In this case, the Policy defines “property damage” as “[p]hysical injury to

tangible property, including all resulting loss of use of that property” and “[l]oss of

use of tangible property that is not physically injured” PSOMF ¶8; DSOMF ¶13. It

is well settled in Georgia that the “property damage” requirement in policies such

as the one at issue here “limit[s] coverage in faulty workmanship cases to instances

in which the faulty workmanship has damaged other, non-defective property or

work”; that is, “damage beyond mere faulty workmanship” on the work the insured

was hired to perform. Cowart v. Nautilus Ins. Co., No. 4:17-cv-142, 2019 WL

254662, at *6 (S.D. Ga. Jan. 17, 2019) (quoting Taylor Morrison Servs., Inc. v. HDI-

Gerling Am. Ins. Co., 293 Ga. 456, 746 S.E.2d 587, 591 (2013)). When a contractor

must repair or replace an element of his own work damaged by his own faulty

workmanship, the standard commercial general liability policy is not intended to

provide protection. Mass. Bay Ins. Co. v. Sunbelt Directional Drilling, Inc., No. 1:07-

cv-408-JOF, 2008 WL 8167708, at *3 (N.D. Ga. Feb. 14, 2008). A claim for the costs

of repairing or removing defective work is not a claim for property damage. Cowart,

2019 WL 254662, at *6.




language of the coverage letter by Grange states, “The allegations in the Demand
for Arbitration are that there is flooding due to defective grading, site preparation,
over excavation and improper installation of the septic system. There are no
indication [sic] of an occurrence which resulted in property damages as a result of
that occurrence.” PSOMF ¶ 21 (emphasis added). While Grange does not articulate
its reasoning on the absence of “property damage,” its assertion that there was no
occurrence resulting in property damage is enough for this Court to reject
Meritage’s waiver argument as it applies to “property damage.”


                                           13
        Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 14 of 26




        Here, the parties agree that Claimants alleged that the defective grading

ruined the landscaping at the property, including sod, trees, and other plants.

PSOMF ¶ 14. Additionally, it is undisputed that Claimants alleged that they

suffered the loss of use and enjoyment of their home and appurtenances at the

property. Ex. 3 to Fichter Dec. at 9 (Doc. No. [22-2] at 46). Therefore, there was a

claim for property damage beyond the defective work done by Easterbrook. Grange

limits its focus to the damages awarded Claimants in the arbitration, arguing that

the damages against Meritage were for the cost to the repair the Alleged Defects

i.e., the grading and excavation issues. But there is an important distinction

between what was claimed and what was awarded in terms of the duty to defend.

See Penn–Am. Ins. Co. v. Disabled Am. Veterans, 224 Ga. App. 557, 481 S.E.2d 850,

852 (1997), aff'd 268 Ga. 564, 490 S.E.2d 374 (1997) (“an insurer's duty to pay and

its duty to defend are separate and independent obligations”). “If the facts as

alleged in the complaint even arguably bring the occurrence within the policy's

coverage, the insurer has a duty to defend the action.” Hoover v. Maxum Indem. Co.,

291 Ga. 402, 407-08, 730 S.E.2d 413, 418 (2012) (internal citations omitted). “Where

the claim is one of potential coverage, doubt as to liability and insurer's duty to

defend should be resolved in favor of the insured.” Penn–Am. Ins. Co., 268 Ga. 564,

565, 490 S.E.2d 374, 376 (1997) (citations omitted). Therefore, Grange cannot

prevail on its argument that there was no property damage beyond the defective

work.



                                           14
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 15 of 26




      In the alternative, Grange argues that even if Claimants’ allegations fell

within the Policy’s definition of “property damage,” other applicable provisions

within the Policy exclude coverage. Specifically, Grange points to the Policy’s

exclusion of “Property Damage” to “[t]hat particular part of real property on which

you or any contractors or subcontractors working directly or indirectly on your

behalf are performing operations, if the “property damage” arises out of those

operations.” Ex. C to Pl.’s Resp. to M. Summ. J. (Doc. No. [30-3] at 43). Also, Grange

relies on the Policy’s exclusion of “‘property damage’ to ‘your work’ arising out of it

or any part of it and included in the ‘products-completed operations hazard.’” Id.

“Your Work” is defined by the Policy as “(1) Work or operations performed by you or

on your behalf; and (2) Materials, parts or equipment furnished in connection with

such work or operations.” Id. at 54. These types of exclusions are known as

“business risk exclusions.” Taylor Morrison Svcs. Inc. v. HDI-Gerling America Ins.

Co., 293 Ga 456, 461-62, 746 S.E.2d 587, 592 (2013).

      Grange contends that all Claimants’ allegations fall within the business risk

exclusions because as the general contractor, Meritage was responsible for the

entire project, and it is Meritage’s scope of work that is to be considered in

determining whether there are allegations of property damage beyond faulty

workmanship, not Easterbrook’s scope of work. In other words, Grange urges the

Court to look to the Filipovich Project as a whole rather than Easterbrook’s work,




                                           15
          Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 16 of 26




which was limited to grading, site preparation, and excavation of the construction

lot.

       In support of its position, Grange relies on the Georgia Court of Appeals

ruling in Auto Owners Ins. Co v. Gay Const. Co., 332 Ga. App. 757, 774 S.E.2d 798

(2015), a case in which a general contractor was hired to reconstruct a swimming

pool and associated buildings for the Piedmont Park Conservancy. As part of the

project, the general contractor subcontracted the installation of a waterproofing

membrane. Id. The subcontractor was covered by a commercial general liability

policy issued by Auto Owners which named the general contractor as an additional

insured. Id. at 758. After being notified by Piedmont Park Conservancy of a water

leak due to the improper application of the waterproofing membrane, the general

contractor instituted a first-party claim against Auto Owners seeking to recover

damages from the costs of repairing the subcontractor’s allegedly defective work. Id.

at 759.

       In determining whether the business risk exclusions contained in the Auto

Owners policy applied to the additional insured general contractor’s claims, the

Georgia Court of Appeals considered whether the Auto Owners policy would have

covered defective workmanship performed by the named insured subcontractor. Id.

at 760-61. Finding that it did not provide such coverage, that court concluded that,

because the additional insured general contractor was responsible for all work done

within the scope of its contract with the Piedmont Park Conservancy, the business



                                          16
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 17 of 26




risk exclusions of the Auto Owners policy also excluded coverage for the additional

insured general contractor’s first-party claim for damages caused by the

subcontractor’s faulty workmanship. Id. at 762.

      Importantly, the Georgia Court of Appeals, in Gay Construction, recognized

that business risk exclusions are designed to exclude coverage for defective

workmanship by the insured builder causing damage to the construction project

itself but not for a negligent act causing damage “above and beyond the original

contractual obligations or other property.” Id. at 760-61. Therefore, according to

Grange, all damage alleged by Claimants is excluded from coverage because it was

alleged damage to property within the scope of work of Meritage, the general

contractor, who was in charge of the entire Filipovich Project.

      In opposition to Grange’s argument, Meritage contends that application of

the exclusion at issue here is limited to the scope of work performed by Easterbrook,

not the entire Filipovich Project for which Meritage, as general contractor, was

responsible. In support of its position, Meritage relies on Pulte Home Corp. v. TIG

Insurance Co., 794 F. App’x 587, 590 (9th Cir. 2019) in which the Ninth Circuit,

applying Georgia law, found that the distinction between the “additional insured”

and the “named insured” was critical in terms of which contractor’s scope of work is

considered in determining whether there is damage to property beyond that which

is part of the actual work performed by the contractor.

      In this case, the Policy expressly explains that “you” and “your” refer to the



                                          17
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 18 of 26




“Named Insured shown in the Declarations, and any other person or organization

qualifying as a Named Insured under this policy.” Ex. C to Pl.’s Resp. to M. Summ.

J. (Doc. No. [30-3] at 39). The Named Insured shown in the Declarations is Chris

Easterwood Excavating Inc. Id. at 3. With respect to Meritage, the policy

endorsement shows that it is an additional insured:

      but only with respect to liability for “bodily injury”, “property damage”
      or “personal or advertising injury” caused, in whole or in part, by: 1.
      Your acts or omissions; or 2. The acts or omission of those acting on
      your behalf; in the performance of your ongoing operations for the
      additional insured(s) at the location(s) designated above.

Ex. C to Def.’s M. Summ. J. (Doc. No. [21-6] at 1).

      There is nothing in the Policy to suggest that Meritage qualified as a Named

Insured. This is the same distinction as to Gay Construction recognized by the

Ninth Circuit in Pulte Home Corp., 794 F. App’x. at 589-90.4 While the Court




4 Moreover, the interpretation urged by Grange here would not make sense. The
Endorsement provides that Meritage is an Additional Insured “with respect to
liability for ‘bodily injury’, ‘property damage’ or ‘personal or advertising injury’
caused, in whole or in part, by: 1. Your acts or omissions; or 2. The acts or omission
of those acting on your behalf; in the performance of your ongoing operations for
the additional insured(s) at the location(s) designated above.” Ex. C to Def.’s M.
Summ. J. (Doc. No. [21-6] at 1) (emphasis added). If “your” is referring to
Meritage—as Grange argues—the second provision would be incomprehensible. See
S.-Owners Ins. Co. v. Wiggins, No. 310-CV-390-J-37MCR, 2012 WL 405322, at *5
(M.D. Fla. Feb. 9, 2012). In other words, if the policy intends these instances of
“you” and “your” to be the Additional Insured—as opposed to the Named Insured as
is provided in the Policy itself—the second clause of section 2 would somehow
contemplate that the additional insured is working for itself. This cannot be. Thus,
the court concludes that even in the Endorsement “you” and “your” refers to
Easterbrook, the Named Insured.


                                          18
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 19 of 26




recognizes that it is not bound by the Ninth Circuit’s decision, it finds the reasoning

persuasive here.

      Grange contends that Meritage is seeking coverage beyond that which would

have been afforded to the Named Insured. While Grange is correct that the Policy

would not afford coverage for Easterbrook’s faulty workmanship if Easterbrook

sought coverage under the Policy, it overlooks the fact that there would have been

coverage for claims raised by Easterbrook for damage to property other than the

defective grading and excavating. It is that coverage to which the Additional

Insured is entitled, nothing more.

      Because Claimants alleged damage to property beyond that which was in

Easterbrook’s scope of work, it is at least arguable that the claims within the

Underlying Litigation fell within the main policy coverage. Accordingly, Grange had

a duty to defend Meritage in the Arbitration.5 As such, Meritage is entitled to

summary judgment as to its duty to defend claim, and Grange’s motion for

summary judgment on this issue is due to be denied.

      It is undisputed that Meritage paid $109,326.49 for costs and expenses in

connection with its defense of the Underlying Litigation. Fichter Dec. at ¶ 15 (Doc.




5 The duty to defend applies to the entire Arbitration even if some of the allegations
ultimately are not found to be covered by the policy. See Travelers Property Cas. Co.
of America v. Kansas City Landsmen, L.L.C., 592 F. App’x 876, 882 (11th Cir. 2015)
(quotations omitted) (emphasis added); HDI-Gerling Am. Ins. Co. v. Morrison
Homes, Inc., 701 F.3d 662, 666 (11th Cir. 2012) (under Georgia law, an insurer has
a duty to defend the entire action if any of the claims might be within coverage).


                                          19
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 20 of 26




No. [22-2] at 3); Oliver Dec. at ¶ 24 (Doc. No. [25-1] at 8). Therefore, Meritage is

entitled to damages in this same amount for that portion of Count II of the

complaint pertaining to Grange’s breach of its duty to defend.

      B. Duty to Indemnify

      The duty to indemnify depends on whether the insured “becomes legally

obligated to pay [sums] as damages because of ‘bodily injury’ or ‘property damage.’ ”

Nationwide Mut. Fire Ins. Co. v. Somers, 264 Ga. App. 421, 591 S.E.2d 430, 434

(2003). Therefore, to prevail on its motion for summary judgment as to the duty to

indemnify, Meritage must establish that it suffered a loss because of an occurrence

that caused property damage as defined by the Policy.

      On July 8, 2019, the arbitrator entered a Final Award in which Claimants

prevailed on their claim for negligent construction and were awarded a total of

$75,922.05.6 Ex. A to Pl.’s M. Summ. J. (Doc. No. [22-2] at 67]. Additionally, the

Claimants were awarded all expenses of arbitration including Arbitrator fees and

attorney’s fees in the amount of $53,608.88. Meritage contends that its legal

obligation to pay the award is based on (1) an “occurrence” under the Policy, and (2)

“property damage” under the Policy. In response, Grange argues that the claims

raised in the Underlying Litigation do not constitute “property damage” as defined


6This sum consisted of the following: $58,351.00 for costs of construction work,
$12,434.26 for costs of professional engineering expenses, $1,759.06 for the cost of
replacing shrubs and other greenery, and $3,377.73 for costs incurred in connection
with septic tank problems and repairs. Ex. A to Pl.’s M. Summ. J. (Doc. No. [22-2] at
67).


                                           20
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 21 of 26




by the Policy, and alternatively such claims are excluded by the business risk

exclusions.

      First, Grange relies on the same arguments related to the definition of

“property damage” and to the business risk exclusions that this Court addressed

and rejected above. See supra Section III.A.2. The Court will not repeat that

analysis here except to point out that at least some portion of the Final Award was

for damage to property other than that which fell within Easterbrook’s scope of

work. This conclusion results in a finding of a duty to indemnify as to at least some

of the damages awarded against Meritage.

      Second, Grange argues that the Final Award found that Meritage breached

its contract with Claimants and that the resulting damages for breach of contract

are the same as the damages for the claim for negligent construction. While not

fully explained by Grange, the Court presumes its focus on the Final Award’s

reference to breach of contract is because the Policy does not provide coverage for a

breach of contract. See Maxum Indem. Co. v. Jimenez, 318 Ga. App. 669, 672, 734

S.E.2d 499, 503 (2012). However, the Final Award is clear in stating that

Easterbrook breached the industry standard, which resulted in damages. Final

Award (Doc. No. [22-2] at 69-70). That the arbitrator recognizes that the damages

resulting from the negligence are the same as for a breach of the contract between

Claimants and Meritage does not erase a finding of negligence. Rather, the Court

presumes that the arbitrator pointed out the overlap in damages because Claimants



                                          21
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 22 of 26




cannot receive a double recovery even though they could prevail on two distinct

causes of action.

      Third, Grange argues that the damages awarded to Claimants are for

nothing more than the Alleged Defects, which are not covered by the Policy. In

response, Meritage argues that portions of the Final Award were allocated to work

other than the grading. A review of the Final Award reveals that there are items

beyond repair to the grading included, i.e., the cost of replacing shrubs and other

greenery, and the costs incurred in connection with septic tank problems and

repairs. Ex. A to Pl.’s M. Summ. J. (Doc. No. [22-2] at 67). Therefore, Grange’s

generalized interpretation of the Final Award is simply incorrect.

      Because Meritage became legally obligated for property damage caused by

Easterbrook, the Policy requires Grange to indemnify Meritage as to its loss.

Accordingly, Meritage is entitled to summary judgment on this issue, and Grange’s

Motion for Summary Judgment as to the duty to indemnify is due to be denied.

      There remains the question of the amount of the indemnification. Meritage

seeks indemnification for the full amount of the Final Award. However, the Policy

excludes coverage for “’property damage’ to ‘your work’ arising out of it or any part

of it and included in the ‘products-completed operations hazard.’” Ex. B. to Pl.’s

Resp. to M. Summ. J. (Doc. No. [30-3] at 43). As set forth above, “your work” refers

to Easterbrook’s work. Therefore, the award of $58,351.00 for costs of construction

work to alleviate the water problems caused by the defective grading and



                                          22
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 23 of 26




excavating and $12,434.26 for costs of professional engineering expenses required to

determine how to correct the deficiencies in the grading and excavation cannot be

part of the amount of indemnification. However, Meritage is entitled to damages for

Grange’s failure to indemnify it in the amount of the remainder of the Final Award,

$58,745.67.

      C. Bad Faith

      Grange has moved for summary judgment as to Meritage’s claims for bad

faith penalties and exemplary damages.7 O.C.G.A. § 33-4-6 authorizes statutory

damages and an award of attorney's fees when, “in the event of a loss which is

covered by a policy of insurance,” the insurer refuses in “bad faith” to pay the

covered loss “within 60 days after a demand has been made by the holder of the

policy.” O.C.G.A. § 33-4-6.

      Bad faith is defined as “any frivolous and unfounded refusal in law or in fact

to comply with the demand of the policyholder to pay according to the terms of the

policy.” Southern Gen. Ins. Co. v. Kent, 187 Ga. App. 496, 370 S.E.2d 663, 665


7 Meritage’s claim for exemplary damages is separate from its bad faith claim.
Compl. ¶¶ 45-51 (bad faith), ¶¶ 64-65 (exemplary damages). The only argument in
Grange’s Motion for Summary Judgment pertains to its liability under O.C.G.A.
§ 33-4-6 which governs bad faith refusal to pay an insurance claim. While the Court
questions whether Meritage can bring a separate claim for “exemplary damages,”
this issue is not currently before the Court and will not be addressed here. See
Armstead v. Allstate Prop. & Cas. Ins. Co., No. 1:14-CV-586-WSD, 2014 WL
6810727, at *11 (N.D. Ga. Dec. 3, 2014) (holding that O.C.G.A. § 33–4–6 is the
exclusive remedy for an insurer's bad faith refusal to pay its insured's claim, and
thus punitive damages and attorney's fees are not available under any other
Georgia statute) (citations omitted).


                                          23
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 24 of 26




(1988). “The burden of proof is on the insured to establish bad faith.” Winningham

v. Centennial Ins. Co., 708 F.2d 658, 659 (11th Cir. 1983); see also Bell v. Liberty

Mut. Fire Ins. Co., 319 Ga. App. 302, 306, 734 S.E.2d 894, 899 (2012) (“To support a

cause of action under O.C.G.A. § 33-4-6, the insured bears the burden of proving

that the refusal to pay the claim was made in bad faith.”). A party can meet this

burden by showing “that under the terms of the policy upon which the demand is

made and under the facts surrounding the response to that demand, the insurer

had no ‘good cause’ for resisting and delaying payment.” Ga. Int'l Life Ins. Co. v.

Harden, 158 Ga. App. 450, 280 S.E.2d 863, 866 (1981). “As a matter of law, bad

faith penalties and attorney fees under O.C.G.A. § 33-4-6 are not awardable if an

insurer has a reasonable and probable cause for refusing to pay a claim.”

Progressive Am. Ins. Co. v. Horde, 259 Ga. App. 769, 770, 577 S.E.2d 835, 837 (2003)

(citations omitted). Reasonable and probable cause for refusing to pay a claim exists

where a defendant “raises a reasonable question of law or a reasonable issue of fact

even though not accepted by the trial court or jury.” Winningham, 708 F.2d at 659

(quoting Colonial Life & Accident Insurance Co. v. McClain, 243 Ga. 263, 264, 253

S.E.2d 745, 746 (1979)); see also Moon v. Mercury Ins. Co. of Georgia, 253 Ga. App.

506, 507, 559 S.E.2d 532, 534-35 (2002) (“Penalties for bad faith are not authorized

where the insurance company has any reasonable ground to contest the claim and

where there is a disputed question of fact.”) (citation omitted); Fireman's Fund Ins.

Co. v. Dean, 212 Ga. App. 262, 265-66, 441 S.E.2d 436, 438-39 (1994) (noting that



                                          24
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 25 of 26




Georgia “courts have consistently held that no bad faith exists where there is a

doubtful question of law involved”) (citation omitted).

      Meritage argues that Grange’s duty to indemnify is clear. However, Grange,

in denying coverage to Meritage, relied on the Georgia Court of Appeals’ holding in

Auto Owners Ins. Co v. Gay Const. Co., 332 Ga. App. 757, 774 S.E.2d 798 (2015).

While this Court ultimately concluded that the facts of this case are distinguishable

from those in Gay Construction Co., the question is very close. Therefore, the Court

cannot conclude that Grange lacked any reasonable ground to contest the claim by

Meritage. Therefore, Grange is entitled to summary judgment as to Meritage’s

claim for bad faith penalties.

IV.   Conclusion

      For the above-mentioned reasons, Plaintiff's Motion for Summary Judgment

[Doc. No. 22] is GRANTED to the extent that the Court finds that Grange had both

a duty to defend and a duty to indemnify Meritage with respect to the Underlying

Litigation; Grange’s Motion for Summary Judgment (Doc. No. [21]) is DENIED with

respect to the duty to defend and duty to indemnify. However, Grange’s Motion for

Summary Judgment (Doc. No. [21]) is GRANTED with respect to the claim for bad

faith penalties.

      Accordingly, Meritage is entitled to (1) a declaratory judgment (Count I) as to

Grange’s duty to defend it in the Underlying Litigation and to indemnify it as to

certain property damage; and (2) a judgment as to its breach of contract claim



                                          25
       Case 1:19-cv-05717-SCJ Document 42 Filed 03/23/21 Page 26 of 26




(Count II) in the amount of $168,072.16. Additionally, Grange is entitled to

judgment as to the bad faith claim (Count III). There remain pending three claims,

Counts IV-VI for which neither party sought summary judgment. Because this

order does not adjudicate all the pending claims, final judgment will not be entered

at this time.

      This case is REFERRED to the next available magistrate judge, who shall be

assigned this case in the ordinary manner. With respect to the mediation process,

the parties are reminded to conduct themselves in accordance with Local Rule 16.7.

Furthermore, the deadline for filing the proposed consolidated pretrial order is

STAYED to give the parties time to pursue settlement. The parties are ORDERED

to file, within 10 days of the mediation, a joint status report informing the court of

the outcome of the mediation. If the mediation is successful the parties’ status

report shall provide a date by which the final settlement agreement will be executed

and the dismissal filed. If the mediation is unsuccessful the stay shall be

automatically lifted, and the proposed consolidated pretrial order shall be due

within 30 days of the date of mediation.

      SO ORDERED, this 23rd day of March, 2021.



                                                HONORABLE STEVE C. JONES
                                                United States District Judge




                                           26
